In re Handley, Reginald Ray; — Plaintiffs); applying for writ of certiorari and/or review, prohibition and supervisory and/or; Parish of East Baton Rouge, 19th Judicial District Court, Div. “C”, No. 6-73-5034.
Not considered. Relator’s application to the district court is pending and therefore this petition is premature. If relator’s application to the district court is denied, he should seek review of that denial in the Court of Appeal, First Circuit, as his sentence was imposed on November 16, 1983.